DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,718,654. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is drawn to an apparatus which includes or fully encompasses all of the limitations of the liquid level measuring assembly required to be provided in the method of claim 1 of the application. The only parts of claim 1 of the application which are not taught or required by claim 1 of the patent are: the steps of:  securing the assembly/apparatus to a container, and determining an amount of wasted liquid. It would have been obvious to one of ordinary skill in the art, given the apparatus of claim 1 of the patent, to use it in a method including securing it to a container and using it to determine an amount of liquid in the container; this is because the apparatus of claim 1 of the patent is meant and designed for being mounted to a container and for determining a liquid level in that container as evidenced by the intended use in the preamble of patent claim 1 (“for determining an 
With regard to claim 8, claim 1 of the patent does require the mount body to include a cavity to house the control module, which can be considered to be a housing for storing the control module, but claim 1 of the patent does not require that it is waterproof. It would have been obvious to one of ordinary skill in the art to make the housing/cavity for the control module to be waterproof because waterproofing for electronics is generally known for providing the advantage of protection from damaging liquid coming in contact with electronics of the control circuitry.
With regard to claim 10, claim 1 of the patent fully anticipates and requires all of the limitations required by claim 10 of the application.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,718,654. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the patent requires a keg and liquid level measuring assembly that encompasses all the limitations of one of the kegs and liquid level measuring assemblies of claim 16 of the application, with the only difference being that claim 16 of the application requires plural kegs and measuring assemblies; .


Claims 2-6, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,718,654 in view of Hershberger et al. (US 2016/0264394). 

With regard to claims 2-6, the additional steps and elements required by claims 2-6 are not in claim 1 of the Patent. However, Hershberger et al. teach a method for determining amount of wasted liquid being stored in a container using a liquid level sensor mounted to the container, wherein the method includes the steps of:  receiving data from a control module of the liquid level measuring assembly indicating actual liquid level based on measurement by the liquid level sensor; determining an actual liquid level based on the data received from the control module; receiving data from a point of sale system, the container being associated with the point of sale system; determining an expected liquid level based on the data received from the point of sale system, where the data includes an amount of liquid sold and tracked by the point of sale system; and comparing the actual liquid level to the expected liquid level to determine the amount of wasted liquid (see par. 0146). It would have been obvious to one of 

With regard to claim 19 and 20, the control module being connected to a point of sale system and receiving data from it is not required by claim 20 of the patent. However, Hershberger et al. teach a system for determining amount of liquid being stored in a plurality of kegs using a liquid level sensor mounted to each keg, wherein the system includes a control module that is connected to a point of sale system and the point of sale system provides sales data to the control module (see par. 0146). It would have been obvious to one of ordinary skill in the art to include this functionality in the control module of the system of claim 20 of the patent because it provides useful information about how much liquid from the kegs is being sold and how much is being lost or given away.

Allowable Subject Matter
Claims 7, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Merker et al. (US 2017/0052054) appears to be the closest prior art and is similar to claims 1, 10 and 16 in that it teaches a method and assembly for measuring the amount of liquid in a container, wherein the method comprises providing the assembly that includes: an ultrasonic sensor 12, a control module 20, and a mount body including: a ring member 16C; engagement members 16A and 16B which each include a magnet 24 located at a distal end; securing the liquid level measuring assembly to the container, and determining liquid level. Merker et al. fail to teach or suggest the ring member having a plurality of teeth or the engagement members having any teeth, which limitations are required by each of the independent claims 1, 10 and 16 in addition to the combination of other limitations. As such the claims are deemed allowable over the prior art but for the double patenting rejections of the some of the claims set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL M. WEST/Primary Examiner, Art Unit 2861